Mr. Justice Scott delivered the opinion of the Court: This suit was brought by Robert A. Galt against Taylor Williams, on a promissory note. On the trial in the circuit court judgment was rendered in favor of plaintiff for the amount of the note and interest, and that judgment was affirmed on appeal in the Appellate Court. The only question made by the defendant on his appeal in this court is, did plaintiff, at the time he commenced his suit, have the legal title to the note in controversy? The note was payable to Patterson & Co., and was by them indorsed and delivered to plaintiff. That placed the legal title to the note in plaintiff, and authorized him to maintain an action on it in his own name. Patterson & Co. were bankers. The note was assigned by them on the 16th day of January, 1878, and was by them placed in an envelop that contained other papers belonging to plaintiff, and at the same time they credited their account of bills receivable and charged the account of plaintiff as treasurer of the cheese factory with the amount of the note and interest. On the next day the firm of Patterson & Co. made a voluntary assignment under the laws of this State, for the benefit of their creditors. This note was not included in the schedules of property delivered to the assignee, but whether it was in fact delivered to plaintiff other than by being placed with his private papers on special deposit for safe keeping in the bank before the assignee under the assignment received the key to the banking house containing the effects of the assignors, is not definitely proved. The note never went into the hands of the assignee, and it was in fact delivered to plaintiff by the payees on the same morning the assignee took possession of the effects of the bank. If the assignment made on the 17th day of January affected the note at all, it was the equitable ownership and not the legal title to it. That passed, by the indorsement of the payees, to plaintiff, and it is no concern of the maker who may be the equitable owner of the proceeds of the note. But under the evidence it is apparent plaintiff is both the legal and equitable owner of the note, and may rightfully maintain an action to enforce collection. The judgment will be affirmed. Judgment affirmed.